Exhibit 10.03

AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE, dated as of April 8, 2010
by and among West Corporation, a corporation duly organized and existing under
the laws of the state of Delaware and having its principal office at 11808
Miracle Hills Drive, Omaha, NE 68154 (the “Issuer”), The Bank of New York
Mellon, (“Prior Trustee”) and The Bank of New York Mellon Trust Company, N.A.
(the “Successor Trustee”).

RECITALS:

WHEREAS, the Issuer and Prior Trustee entered into the Indenture, as
supplemented, as described on Schedule A attached hereto (as supplemented, the
“Indenture”);

WHEREAS, the Issuer’s 11% senior subordinated notes due 2016 (the “Bonds”) were
originally authorized and issued under the Indenture;

WHEREAS, the Issuer desires to appoint Successor Trustee as Trustee, Paying
Agent and Registrar to succeed Prior Trustee in such capacities under the
Indenture; and

WHEREAS, Successor Trustee is willing to accept such appointment as Successor
Trustee, Paying Agent and Registrar under the Indenture;

NOW, THEREFORE, the Issuer, Prior Trustee and Successor Trustee, for and in
consideration of the premises of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby consent and
agree as follows:

ARTICLE I

THE PRIOR TRUSTEE

SECTION 1.01 Prior Trustee hereby resigns as Trustee under the Indenture.

SECTION 1.02 Prior Trustee hereby assigns, transfers, delivers and confirms to
Successor Trustee all right, title and interest of Prior Trustee in and to the
trusts of the Trustee under the Indenture and all the rights, powers and trusts
of the Trustee under the Indenture. Prior Trustee shall execute and deliver such
further instruments and shall do such other things as Successor Trustee may
reasonably require so as to more fully and certainly vest and confirm in
Successor Trustee all the rights, powers and trust hereby assigned, transferred,
delivered and confirmed to Successor Trustee as Trustee, Paying Agent and
Registrar.

 

1



--------------------------------------------------------------------------------

ARTICLE II

THE ISSUER

SECTION 2.01 The Issuer hereby accepts the resignation of Prior Trustee as
Trustee, Paying Agent and Registrar under the Indenture.

SECTION 2.02 All conditions relating to the appointment of The Bank of New York
as Successor Trustee, Paying Agent and Registrar under the Indenture required to
be completed by the Issuer have been met by the Issuer, and the Issuer hereby
appoints Successor Trustee as Trustee, Paying Agent and Registrar under the
Indenture with like effect as if originally named as Trustee, Paying Agent and
Registrar in the Indenture.

ARTICLE III

THE SUCCESSOR TRUSTEE

SECTION 3.01 Successor Trustee hereby represents and warrants to Prior Trustee
and to the Issuer that Successor Trustee is not disqualified to act as Trustee
under the Indenture, including, without limitation, pursuant to Section 7.10 of
the Indenture.

SECTION 3.02 Successor Trustee hereby accepts its appointment as Successor
Trustee, Paying Agent and Registrar under the Indenture and accepts the rights,
powers, duties and obligations of Prior Trustee as Trustee, Paying Agent and
Registrar under the Indenture, upon the terms and conditions set forth therein,
with like effect as if originally named as Trustee, Paying Agent and Registrar
under the Indenture. Successor Trustee agrees to mail a notice of its succession
to the Holders (as defined in the Indenture) pursuant to Section 7.08 of the
Indenture.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01 This Agreement and the resignation, appointment and acceptance
effected hereby shall be effective as of the opening of business on April 16,
2010.

SECTION 4.02 This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

SECTION 4.03 This Agreement may be executed in any number of counterparts each
of which shall be an original, but such counterparts shall together constitute
but one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement of Resignation
Appointment and Acceptance to be duly executed and acknowledged all as of the
day and year first above written.

 

West Corporation as Issuer By:  

/s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer The Bank
of New York Mellon, as Prior Trustee By:  

/s/ Christopher M. Greene

Name:   Christopher M. Greene Title:   Vice President The Bank of New York
Mellon Trust Company, N.A. as Successor Trustee By:  

/s/ Sharon McGrath

Name:   Sharon McGrath Title:   Vice President

 

3



--------------------------------------------------------------------------------

SCHEDULE A

Indenture, dated as of October 24, 2006, among West Corporation, the Guarantors
named on the Signature Pages thereto and The Bank of New York, as Trustee, with
respect to the 11% senior subordinated notes due 2016

Supplemental Indentures

Supplemental Indenture, dated as of March 16, 2007, by and among CenterPost
Communications, Inc., TeleVox Software, Incorporated, West At Home, LLC and The
Bank of New York

Supplemental Indenture, dated as of March 30, 2007, by and among SmartTalk, Inc.
and The Bank of New York

Supplemental Indenture, dated as of June 19, 2007, by and among Omnium
Worldwide, Inc. and The Bank of New York

Supplemental Indenture, dated as of August 15, 2007, by and among West Business
Services Corporation, West Telemarketing Corporation and The Bank of New York

Supplemental Indenture, dated as of June 12, 2008, by and among HBF
Communications, Inc. and The Bank of New York

Supplemental Indenture, dated as of February 20, 2009, by and among Intrado
Information Systems Holdings, Inc., Intrado Command Systems, Inc., Geo911, Inc.,
Positron Public Safety Systems Corp., Masys Corporation, West Corporation, and
The Bank of New York

Supplemental Indenture, dated as of January 25, 2010, by and among Worldwide
Asset Purchasing, LLC, Stream57 Corporation, West Corporation, and The Bank of
New York Mellon

 

4